DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 presents limitations not illustrated or disclosed such that the claim may be considered indefinite.  The limitation regarding “a liquid guiding channel is provided inside the communication port body” must be shown in order to understand the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittrock et al. (US 2016/0118744 A1).

a connecting groove 108 is provided on a connecting end of the communication port body 102,
metal terminals 112 are provided inside the connecting groove 108,
a liquid guiding groove 142 is provided at the bottom of the connecting groove 108 and between two adjacent metal terminals 112 (see fig. 4),
a liquid dissipation cavity 132c is further provided inside the communication port body 102, and
wherein the liquid guiding groove 142 is connected with the liquid dissipation cavity 132c (see fig. 6).

In regard to claim 2, Wittrock et al. discloses the liquid guiding groove comprises a first liquid guiding section (see illustrated drawing below) located between two adjacent metal terminals and a second liquid guiding section (see illustrated drawing below) provided at a tail end of the connecting groove 142, and the first liquid guiding section is connected to the second liquid guiding section.

In regard to claim 10, Wittrock et al. discloses the communication port body 102 is a plastic bracket (para. [0023]), and the liquid guiding groove and the liquid dissipation cavity are an all-in-one structure.

In regard to claim 11, Wittrock et al. discloses a terminal device (see abstract) equipped with a waterproof communication port 100, wherein the terminal device is equipped with a waterproof communication port 100 comprising a communication port body 102, wherein:

metal terminals 112 are provided inside the connecting groove 108,
a liquid guiding groove 142 is provided at the bottom of the connecting groove 108 and between two adjacent metal terminals 112 (see fig. 4),
a liquid dissipation cavity 132c is further provided inside the communication port body 102, and
wherein the liquid guiding groove 142 is connected with the liquid dissipation cavity 132c (see fig. 6).

In regard to claim 12, Wittrock et al. discloses a housing (vehicle) of the terminal device is hermetically connected to the waterproof communication port 100.
[AltContent: textbox (second liquid guiding section)][AltContent: connector][AltContent: textbox (first liquid guiding section)][AltContent: connector]
    PNG
    media_image1.png
    781
    574
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittrock et al..
In regard to claim 5, Wittrock et al. does not disclose a water-absorbent coating is provided on a groove surface of the liquid guiding groove.
Official Notice is taken that both the concept and the advantages of providing a surface with a water-absorbent coating for absorbing the moisture that precipitates on the surface are well known and expected in the art. (para. [0029] of US 2009/0022858 A1; para. [0005] of US 2005/0036100 A1; col. 4, lines 19-30 of US 9,770,614)

In regard to claim 6, Wittrock et al. does not disclose a liquid-absorbent block is provided inside the liquid dissipation cavity 132c, and one end of the liquid-absorbent block is in contact with the liquid guiding groove 142.
Official Notice is taken that both the concept and the advantages of providing a surface with a liquid-absorbent block for removing water that accumulates on the surface are well known 

In regard to claim 8, Wittrock et al. does not disclose a heating block configured to heat the liquid dissipation cavity is further provided at the bottom of the liquid dissipation cavity.
Official Notice is taken that both the concept and the advantages of providing a surface with a heating block for evaporating liquid that accumulates on the surface are well known and expected in the art. (para. [0042] of US 2006/0144414A1).

In regard to claim 9, Wittrock et al. does not disclose the liquid guiding groove 142 is a U-shaped groove or a V-shaped groove.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Wittrock et al. by having the groove with different type of configurations since applicants have presented no explanation that these particular configurations of the groove are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing conveying surfaces.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 4, the prior art fails to provide, teach or suggest two ends of the liquid guiding connecting section respectively are respectively connected with the second liquid guiding section and the liquid dissipation cavity. In regard to claim 7, the prior art fails to provide, teach or suggest a vapor guiding channel is provided on the top of the liquid-absorbent block in the liquid absorbing cavity.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Tdt
3/12/2021


/THO D TA/Primary Examiner, Art Unit 2831